 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       2:19-MC-00063-MCE-AC
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $2,572.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
     APPROXIMATELY $324.00 IN U.S.
16   CURRENCY,
17   APPROXIMATELY 2.03305389 BITCOIN,
18   APPROXIMATELY 1.105672 BITCOIN,
19   APPROXIMATELY 1.0177 BITCOIN
     CASH,
20
     APPROXIMATELY .370899 BITCOIN,
21   AND
22   APPROXIMATELY .338373 BITCOIN,
23
                   Defendants.
24
25          It is hereby stipulated by and between the United States of America and potential claimants Jabari

26 Monson and Saudia Monson (“claimants”), by and through their respective counsel, as follows:
27          1.     On or about January 17, 2019 and February 4, 2019, the U.S. Postal Inspection Service

28 (“USPIS”) seized the above-referenced defendant assets pursuant to Federal search and seizure warrants.
                                                     1
29                                                                        Stipulation and Order to Extend Time

30
 1   (hereafter collectively “defendant assets”).

 2          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

 3 send notice to potential claimants, file a complaint for forfeiture against the defendant assets, or obtain an
 4 indictment alleging that the defendant assets are subject to forfeiture within ninety days of seizure, unless
 5 the court extends the deadline for good cause shown or by agreement of the parties. That deadline is
 6 April 17, 2019.
 7          3.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to July

 8 16, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
10 forfeiture.
11          4.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
13 alleging that the defendant currency is subject to forfeiture shall be extended to July 16, 2019.
14 Dated: 4/15/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
15
                                                    By:   /s/ Kevin C. Khasigian
16                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
17
18 Dated: 4/15/19                                         /s/ Lexi Negin_____________
                                                          LEXI NEGIN
19                                                        Attorney for potential claimant
                                                          Jabari Monson
20                                                        (Signature authorized by email)
21
22 Dated: 4/15/19                                         /s/ Michael Long___________
                                                          MICHAEL LONG
23                                                        Attorney for potential claimant
                                                          Saudia Monson
24                                                        (Signature authorized by email)
25
26
27
28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1                                                   ORDER

 2

 3          Pursuant to the Parties’ Stipulation (ECF No. 1), the deadline by which the United States shall be

 4 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
 5 alleging that the defendant currency is subject to forfeiture shall be extended to July 16, 2019.
 6          IT IS SO ORDERED.

 7 Dated: April 17, 2019
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
